DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 8-10, 12, 16, 19-20, 22 and 26-31 have been presented for examination based on the application filed on 8/19/2019.
Claims 1, 2, 4, 8, 9, 10, 12, 16, 19, 20, 22, 26-31 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10387235. 
Claims 1, 2, 4, 8, 27, 30, 31, 9, 10, 12, 16, 28, 19, 20, 22, 26 and 29 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-3, 5-11, 13-17, 19-20 of U.S. Patent No. 9348680 respectively.
Claim(s) 1, 2, 4, 8, 9, 10, 12, 16, 19, 20, 22, 26-31 are rejected under 35 U.S.C. 101.
This action is made Non-Final.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
----- This page is left blank after this line -----

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 8, 9, 10, 12, 16, 19, 20, 22, 26-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 10387235. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader (as shown below in mapping) and only worded slightly differently (also mapped against the patent). The dependent claims are identical.


Instant Application
US Patent No. 10387235
Explanation
1. A method, in a data processing system comprising at least one processor and at least one memory, the method comprising: 

configuring the at least one memory with instructions, which are executed by the at least one processor and configure the at least one processor to implement an apparatus for determining failure rate of a device using importance sampling reuse; 

performing, a distribution sampling over a random sample space for a performance metric for the device with respect to an origin to form a distribution set of samples, wherein the origin represents nominal values for device parameters for a given design of the device, wherein the metric is an operational performance value of the device, and wherein distribution set of samples comprises one or more failing samples; [1]



determining an importance sampling weight function with respect to the origin based on the one or more failing samples in the distribution set of samples; [A]



determining 

a new importance sampling weight function with respect to a new origin, wherein the new origin represents alternative values for device parameters corresponding to a process variation or design consideration; 











and 
determining a failure rate for the device using the distribution set of samples and the new importance sampling weight function for alternative values for the device parameters [B].


configuring the at least one memory with instructions, which are executed by the at least one processor and configure the at least one processor to implement an apparatus for determining failure rate of a device using importance sampling reuse; 

performing, by the instructions executing on the at least one processor, a distribution sampling over a random sample space for a performance metric for the device with respect to an origin to form a distribution set of samples, wherein the origin represents nominal values for device parameters for a given design of the device, wherein the metric is an operational performance value of the device, and wherein the distribution set of samples comprises one or more failing samples; [2]

determining, by the instructions executing on the at least one processor, an importance sampling weight function with respect to the origin; 



determining, by the instructions executing on the at least one processor, 
a new importance sampling weight function with respect to a new origin, wherein the new origin represents alternative values for device parameters corresponding to a process variation or design consideration; 
applying, by the instructions executing on the at least one processor, the new importance sampling weight function to the distribution set of samples to form a weighted set of samples; determining, by the instructions executing on the at least one processor, a failure rate for the device for the alternative values for the device parameters based on the weighted set of samples; repeating selecting a new origin, determining the new importance sampling weight function for the new origin, and determining a failure rate for the device using the distribution set of samples and the new importance sampling weight function for the new origin for a set of process variations; and optimizing nominal values for the device parameters with respect to the determined failure rates. [3]

The additional limitation in the instant claims are specifically addressed below with appropriate mapping and rationale.

















[A] is already disclosed in the previous step [1] in the claim as the subject is the failing samples. In the patent (see [2]) also in the performing step “…origin to form a distribution set of samples… the distribution set of samples comprises one or more failing samples.



















Here additional limitation [B] is worded differently and also included in the [3] where it also is determining a failure rate for the optimized (or alternate) device parameters.

Claim 2
Identical claims
Claim 4
Claim 3
Identical claims
Claim 8
Claim 4
Identical claims
Claim 27
Claim 5
Identical claims
Claim 30
Claim 6
Identical claims
Claim 31
Claim 7
Identical claims
Claim 9 (Independent Claim)
Claim 8 (Independent Claim)
This claim 9 is a computer program product claim similar to claim 1 and mapped similar to claim 1 of instant application.
Claim 10
Claim 9
Identical claims
Claim 12
Claim 10
Identical claims
Claim 16
Claim 11
Identical claims
Claim 28
Claim 12
Identical claims
Claim 19 (Independent Claim)
Claim 13 (Independent Claim)
This claim 19 is an apparatus claim similar to claim 1 and mapped similar to claim 1 of instant application.
Claim 20
Claim 14
Identical claims
Claim 22
Claim 15
Identical claims
Claim 26
Claim 16
Identical claims
Claim 29
Claim 17
Identical claims






Claims 1, 2, 4, 8, 27, 30, 31, 9, 10, 12, 16, 28, 19, 20, 22, 26 and 29 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1-3, 5-11, 13-17, 19-20 of U.S. Patent No. 9348680 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and only worded slightly differently (also mapped against the patent). The dependent claims are identical. Explicit mapping is not made as above as US Patent No. 10387235 and US Patent No. 9348680 also have terminal against each other and rationale applies here as well.
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 2, 4, 8, 9, 10, 12, 16, 19, 20, 22, 26-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to because the claimed invention is directed to an abstract idea without significantly more. Specifically the independent claims 1, 9 and 19 are directed to sampling data and then determining a numerical (importance sampling) weight function around an origin (data), determining a new weight function based on new origin and then applying it to find failure rate of device.
Step 1: Claim 1 is a method claim with steps. Claim 9 is a computer program product claim also with steps. Claim 19 is a system claim with at least one processor, memory with instructions performing the steps.
Step 2A Prong 1: The claims 1, 9 and 19 recite similar steps of:
…
determining an importance sampling weight function with respect to the origin based on the one or more failing samples in the distribution set of samples; 
determining a new importance sampling weight function with respect to a new origin, wherein the new origin represents alternative values for device parameters corresponding to a process variation or design consideration; and 
determining a failure rate for the device using the distribution set of samples and the new importance sampling weight function for alternative values for the device parameters.

Under the broadest reasonable interpretation, these limitations of determining various importance sampling weight function, new importance sampling weight function and a failure rate are process steps that cover (mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper; Mathematical Concepts) but for the recitation of a generic computer component (data processing system).  If a claim, 
Step 2A Prong 2: In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of a generic computer (For claims 1, 19 data processing system with at least one processor and at least one memory with instructions; For claim 9 with a computing device and a non-transitory computer readable storage medium). The computer components are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Further evaluating the claim under MPEP 2106.04(d)(1) Evaluating Improvements in the Functioning of a Computer, or an Improvement to Any Other Technology or Technical Field: The claim does not improve on the device or device parameters. Computation of failure rate is at best improvement in the algorithm to determine the failure rate and not in the technical field or device. Further evaluating under MPEP 2106.04(d)(2) (b) and (c), the claim 1, 9 and 19 further recite 
performing, a distribution sampling over a random sample space for a performance metric for the device with respect to an origin to form a distribution set of samples, wherein the origin represents nominal values for device parameters for a given design of the device, wherein the metric is an operational performance value of the device, and wherein distribution set of samples comprises one or more failing samples;

These additional element/steps are data gathering and sampling steps at best without any limitation of specifics of how they are implemented; therefore are considered to be extra solution activity under MPEP 2106.05(g). 
Further the claim discloses final additional step /limitations of:


These steps are at best an attempt to tie the failure rate to field of use (alternate device parameter, implying a semiconductor device probably), but reciting failure rate computation being generally linked to mathematical concepts of distribution set of samples and the new importance sampling weight function, does no more than generally link a judicial exception (e.g. use of a formula for failure rate computation) to a particular technological environment. See MPEP 2106.05(h).
(Step 2B): The claim 1, 9 and 19 do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above, the additional elements of...are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). For claims 1, 19 data processing system with at least one processor and at least one memory with instructions; For claim 9 with a computing device and a non-transitory computer readable storage medium. Also as mentioned above the limitation of performing amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g). Also further as mentioned above In addition, the recitation of failure rate computation for alternate device parameters amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a 
Claims 2, 4, 8, 10, 12, 16, 20, 22 and 26-31 further extrapolate and add to the abstract idea/mathematical concept and mental steps of failure rate computation using generic computer components and do not disclose any additional elements that either improve functioning of the computer or particular technological field or amounts to more than field of use. Therefore these dependent claims inherit the limitation of the parent claims and also not found to be patent eligible.
Relevant Prior Art
US PGPUB No. US 20100153086 A1 by Satoh; Shuhei creates a model library for simulation with variations and correlation using the importance sampling method which is a kind of accelerating method of Monte Carlo method, in the process step S401 (the process step S501 in FIG. 5, in detail.) Also the estimation part 113, in the process step S403, estimates the yields when determining whether the samples with the objective characteristics with variations satisfy the specification or not (Pass or Fail), by removing the influence of the weighting in the importance sampling method.
US PGPUB No. US 20090248387 A1 by Singhee; Amith et al
US PGPUB No. US 20090216359 A1 by MCCONAGHY; Trent Lorne et al teaches taking “[0095] …as input design points (also referred to as design corners, or simply "corners") sampled by the sampler module 24 in accordance with the ECD (Electronic Circuit Design) particulars defined in the ECD database 22. The DPSM 28 can also take as input any other suitable design points (e.g., design points determined in accordance with historical data for similar ECDs). The input taken from the sampler module 24 can be MCS data, LHS data, importance sampling data, or any other suitable sampling data. The selected design points can be obtained from the ECD database 22 or can be passed on to the DPSM 28 directly from the sampler module 24. The selected design points can be displayed to the designer through the display module 32, used by the designer, and/or output for use by other tools (e.g., CAD tools). Further, as will described later, other inputs to the DPSM 28 can include, for example, a previous round of corners to be pruned, and user specifications such as the maximum number of corners allowed, maximum number of simulations, maximum runtime, target yield, and any other suitable strategy parameters. A general aim of corner discovery approaches (i.e., of design point selection) is to have a set of corners that are representative enough of the yield-improvement problem such that if all constraints are met on all the corners, then the yield can approach, or hit, 100%, and even improve the margin of performances (e.g., improve process capability "Cpk"). A secondary aim of corner discovery (design point selection) is that the corners should not be impossible, near-impossible, or impractical to meet. For example, if target gain is >60 db then there is no need to have a corner that tends to return gains of 130 db. 
Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
----- This page is left blank after this line -----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128

/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Saturday, February 27, 2021